Citation Nr: 1550571	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  08-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for a neck (cervical spine) disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from January 1987 to May 1987, and had active duty service from December 1988 to June 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the RO in Seattle, Washington, on behalf of the RO in Oakland, California.

In May 2011, the Veteran presented testimony at a Board hearing, which was chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In April 2014, the Board remanded this claim for additional evidentiary development.  The Board also denied a separate compensable rating for a neurological disorder associated with a service-connected low back disability.  The Board's decision on that claim is final.  See 38 C.F.R. § 20.1100 (2015). 


FINDING OF FACT

A neck disorder is not related to service or to any service-connected disability; cervical arthritis did not become manifest to a degree of 10 percent or more within one year of service separation.  


CONCLUSION OF LAW

A neck disorder was not incurred in service; cervical arthritis is not presumed to have been incurred in service; a neck disorder is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a neck disorder, claimed as neck pain secondary to a service-connected thoracolumbar strain.  Because the Veteran was treated for neck pain in service, the Board will also address direct and presumptive bases for service connection.  

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service (direct basis), or that is proximately due to or a result of a service-connected disability (secondary basis).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.310(a).  

Entitlement to service connection on a direct basis requires (1) evidence of current disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 7 Vet. App.439, 448 (1995).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Arthritis is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis became manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In order for cervical spine arthritis to be considered manifest to a degree of 10 percent, (1) forward flexion of the cervical spine must be limited to a point not greater than 40 degrees, or (2) combined range of motion of the cervical spine must be not greater than 335 degrees, or there must be (3) a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.

Service treatment records reveal that, on December 27, 1988, the Veteran was treated for complaint of back and neck pain experienced for one day.  These complaints were attributed to a diagnosis of viral syndrome.  

On December 10, 1989, the Veteran was seen after having struck both sides of his head near the ears.  He complained of neck pain.  However, X-rays revealed no acute bone abnormality.  

On December 12, 1989, the Veteran was treated for complaint of headache, confusion, nausea, and tension pain in the upper back of the neck and behind the eyes.  The assessment was head contusion.  

The Veteran was treated on March 5, 1991, primarily for complaints of back pain.  He also reported "new pain" in the upper back between the scapulae, which was not present at all times.  The examiner noted cervical paravertebral tenderness on examination.  However, the diagnosis was limited to the lumbosacral spine (VBMS record 03/20/2008).  The Veteran was separated from service on June 18, 1991.

A private treatment report of August 13, 1991, reveals that the Veteran sustained injuries while attending a concert.  His wife was reportedly sitting on his shoulders when a bystander pulled his wife off his shoulders, knocking the Veteran to the ground.  He reported immediate pain in his low back with radiation down his left lower extremity.  He was also placed in "C-spine precautions" at the concert.  The Veteran's cervical spine was cleared clinically and the cervical collar was removed.  The only diagnosis was acute low back strain (VBMS record 06/21/1995).  

A VA examination on August 26, 1991, reveals that, with the exception of limited motion of the low back, all other joints had normal configuration with no deformities, and all skeletal joints had normal range of active and passive motion.  

The Board finds that these post-service evaluations provide probative evidence that the Veteran's neck and cervical spine were clinically normal at the time he separated from active duty and, despite an injury soon after separation, his neck and cervical spine were clinically normal when examined just over two months later.  

Also significant, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim in August 1991; however, at that time, he noted only allergies, a knee disorder, a back disorder, and a right hand disorder, but did not mention the neck or cervical spine.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a claimant takes action regarding multiple claims, it is a reasonable conclusion that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as August 1991 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure with respect to several other issues.  In such circumstances, it is reasonable to expect a complete reporting of symptoms in order to maximize his disability benefits.  Thus, the Veteran's inaction regarding a claim for a neck or cervical spine disorder, when viewed in the context of action regarding several other claims, is reasonably interpreted as indicative of the lack of significant neck symptomatology at that time.  As noted, this finding is consistent with the contemporaneous clinical evidence.  

About one year later, an August 21, 1992, private examination report of J.W.G, MD attests to the Veteran's complaints of neck pain and notes that he was involved in moving office equipment in the military and carried backpacks on general marches.  However, examination of the cervical spine was negative for vertex compression, and cervical extension was normal.  The only notation was of 3+ suboccipital trigger points.  The diagnosis was cervical myofascial pain syndrome.  There was no opinion expressed as to the etiology or chronicity of this diagnosis (VBMS record 03/20/2008).  

The Veteran's neck was specifically examined on April 23, 1997, during an emergency room visit for anxiety, elevated blood pressure, headaches, and light headedness.  No abnormalities of the neck were noted (VBMS record 12/17/1997).  

An August 9, 2004 VA Urgent Care note reveals the Veteran's report of a cervical injury.  The Veteran was again treated on December 5, 2005, primarily for back pain; however X-rays were taken of the cervical spine (VBMS record 06/21/2006).  A review of the December 5, 2005, X-rays by a VA examiner in March 2006 revealed trace retrolisthesis of C5 and C6; no acute fractures or subluxations were identified.  Mild multilevel degenerative changes were appreciated with mild foraminal stenosis on the right side.  The impression was minor abnormality.  The March 2006 VA examination report reveals complaints of primarily back pain, which was described as radiating up into the neck and shoulders.  Examination of the cervical spine showed some lack of normal lordosis.  

A September 21, 2006, Primary Care note reveals complaint of neck, shoulder, and low back pain.  The Veteran reported muscle spasms in the neck and radicular pain into the arms.  An MRI was ordered.  The November 17, 2006, report reveals mild degenerative disc disease at C5-6 (VBMS record 12/01/2006).  The Veteran also obtained a private MRI dated December 18, 2006, which showed multi-level disc bulges, central spinal canal stenosis, but no evidence of cord compression at any level. (VBMS record 01/04/2007).

In December 2006, the RO obtained a medical opinion addressing the Veteran's original assertion, that his neck symptoms were secondary to his service-connected back disability (see VBMS record 01/30/2008).  The examination report dated December 19, 2006, reveals a diagnosis of degenerative disc disease of the cervical spine.  The Veteran described his belief that the neck condition was due to compensation for his back.  The examiner's opinion was that "this is not secondary to the lumbar spine service connection."  The rationale was that the medical literature does not support a secondary relationship as related to the lumbar spine.  

An MRI of the cervical spine dated November 1, 2010, reveals multi-level disc bulges resulting in central spinal stenosis, moderate to severe degenerative disc disease at C5-6, and uncovertebral spondylosis (VBMS record 11/01/2010).

A VA neurology Consultation on May 2, 2011, reveals the Veteran's description of taking Flexeril for back and neck muscle spasms for over 10 years "which may have started after prolonged periods of marching with helmet, backpack and other [g]ear" (VBMS record 05/03/2011).  

An MRI of the cervical spine in March 2013 reveals multilevel degenerative disc disease with osteophyte disc complexes resulting in mild bilateral neural foraminal stenosis at C5-C6, left worse than right.  Overall the appearance was stable and unchanged as compared to previous study (Virtual VA record 08/12/2013).

The RO obtained a medical opinion regarding direct service connection in October 2011.  The examiner opined that the Veteran's degenerative disc disease of the cervical spine was less likely than not related to service.  However, the rationale for this opinion was that the Veteran did not recall a specific neck injury but believed the muscle spasms of his back were the cause of the neck injury.  

The Board remanded this claim in April 2014 to obtain a medical opinion addressing the question of whether a current neck disorder was related to the episodes of neck symptoms reported in service.  The Veteran was examined on October 2, 2014.  The examiner noted the episodes of neck pain in service and the Veteran's treatments and diagnoses.  The examiner diagnosed current cervical degenerative disc disease and opined that the Veteran's neck condition is less likely as not (less than 50/50 probability) caused by or a result of service.  The rationale was based on a review of the medical records, medical literature, and the examiner's clinical experience.  The examiner also noted that there was no neck condition of any kind within two years of discharge.  

Despite extensive development to address all theories suggested by the evidence, there is no medical opinion that purports to relate a current neck disorder to service or to any service-connected disability.  The statement in the May 2, 2011, VA neurology Consultation is inconclusive ("may have").  Such a statement naturally encompasses the corollary ("may not have") but establishes no preference between the two.  To establish a service-connected etiology, an opinion must address the purported relationship with some specificity.  Medical probabilities and possibilities and unsupported medical opinions carry negligible probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

As already discussed, the August 21, 1992, private examination report of J.W.G, MD simply notes the Veteran's account of moving office equipment in the military and carrying backpacks on general marches, but does not provide an opinion as to etiology.  

The Veteran's lay assertions are the only evidence in favor of an etiologic relationship between the current neck/cervical disorder and service, or a service-connected disability.  In the Notice of Disagreement, referring to his back, neck, and shoulder problems, the Veteran asserted that "I Feel that All These Conditions Are Linked in Some Way."  On the VA Form 9, the Veteran asserted "my cervical spine disability is related to my back condition and military service as a result of continued use and load bearing of backpacks while in the military."  While he noted that he would submit medical evidence that links these disorders, the August 21, 1992, report of J.W.G. received on March 20, 2008, does not purport to link the diagnosis of myofascial pain syndrome to service or to any service-connected disability.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as degenerative disc disease to a remote injury in service or to a service-connected disability such as lumbosacral degenerative joint disease, is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of and contributors to degenerative disc disease, and the inherently medical question of how specific injuries in service may have contributed to bring about remote degenerative disc disease, or how a separate and distinct diagnosis such as lumbosacral degenerative joint disease may have contributed to bring about degenerative disc disease in the cervical spine.  These are not examples of contemporaneous cause and effect, such as a broken bone, and they are not matters capable of lay observation.  

The Board also notes that the diagnoses in service (viral syndrome, cervical tension pain, cervical paravertebral tenderness) were different than the current diagnosis.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between any current neck disorder and service.  While the Veteran is competent to describe his symptoms, such as neck pain, and the fact that these have occurred corresponding to lower back spasms, this correspondence does not establish an etiologic relationship between a current neck disorder and the service-connected back disability.

The Board also notes that the August 21, 1992, diagnosis of myofascial pain syndrome comes more than one year after service separation and is not among the chronic diseases to which the presumption of service connection applies, or to which the provisions regarding continuity of symptomatology apply.  Walker, 708 F.3d 1331.  The Veteran has asserted that his neck pain began in 1992 (January 19, 2012 VA Pain Management Note; virtual VA record 03/12/2012).  However, there is no diagnosis of any form of arthritis for many years after service separation.  In order to become manifest to a degree of 10 percent or more, arthritis must be established with X-ray evidence or motion that is limited to the specified degree.  38 C.F.R. § 4.71, Diagnostic Code 5003, 5242.  Thus, the Veteran's assertion as to experiencing neck pain in 1992 does not meet the criteria for establishing a presumption of service connection for arthritis.  

In short, the Board finds the evidence in favor of a nexus between the current neck disorder and service, or between the current neck disorder and a service-connected disability, has not attained relative equipoise with the evidence against such nexus.  The essential element of nexus is therefore not established.  Accordingly, the Board concludes that service connection for a neck disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in December 2006 and September 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records, including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as several medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's April 2014 remand instructions by obtaining an opinion on the question of in-service incurrence of the current neck disorder which addressed the episodes of treatment for neck pain in service.  The examiner specifically acknowledged and discussed the service treatment records and the episodes of treatment specified in the Board's remand. 

The Board acknowledges that the December 2006 examiner who provided the opinion addressing the secondary service connection etiology did not directly mention secondary aggravation; however, the Board finds that her rationale adequately encompasses that question (see VBMS record 01/30/2008).  The rationale essentially holds that the nature of the current disorder, i.e., degenerative disc disease, is not the type of disease that is known in the medical literature to be etiologically related to the diagnosed degenerative joint disease of the lumbar spine.  The Board notes that the opinion does not specify causation, but uses the terms "secondary" and "nexus," neither of which implies a limitation to a causal relationship.  The Board finds that this explanation reasonably encompasses both causation and aggravation, and that the opinion is adequate.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed of the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



ORDER

Service connection for a neck disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


